—Order and judgment (one paper), Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about January 26, 1994, dismissing petitioner’s CPLR article 78 petition seeking to annul and vacate all orders, judgments, rulings in the two underlying proceedings made by respondents, including respondent Justice Martin Evans, and granting said respondent’s cross motion to dismiss for lack of subject matter jurisdiction, unanimously affirmed, without costs.
The IAS Court properly dismissed the petition for lack of subject matter jurisdiction, because it included a claim against a Justice of the Supreme Court, County of New York, and therefore, should have been commenced in this Court (CPLR 506 [b] [1]). We further note that the claims against the other respondents were previously advanced and rejected in petitioner’s prior appeal to this Court (Matter of Baba v 1133 Bldg. Corp., 210 AD2d 6), with the exception of that against the New York City Department of Housing Preservation and Development alleging improper issuance of a Certificate of No Harassment on June 18, 1993. With regard to that claim, were we to reach the merits, we would find that petitioner has failed to demonstrate that the determination was unreasonable, arbitrary or capricious. We have considered petitioner’s other contentions, and find them to be meritless. Concur— Rubin, J. P., Ross, Nardelli, Williams and Tom, JJ.